in this case, the Court held : 1. That where a fendant in execution has escaped from the prison bounds, this does not preclude the plaintiff from going on to try the issues made on the schedule. 2. That a defendant who has given bond for the bounds, petitioned for his discharge under the “Prison bounds act,” and filed a schedule, on which several issues are made, has not the right to discontinue, or withdraw his application. 3. That where there are several issues made on the petition of a defendant for his discharge under the “Prison bounds act,” andón one of the issues, the jury find that the schedule was not filed in due time, the jury are not by this fact, precluded from finding on the other issues. They must find on all the issues submitted to them.